


Exhibit 10.83

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of December 11, 2009 (the “Effective Date”)
is by and between The Children’s Place Retail Stores, Inc., a Delaware
corporation (the “Company”), and Jane T. Elfers (the “Executive”).

 

WHEREAS, the Company and the Executive wish to enter into this Employment
Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed between the Company and the Executive as follows:

 

1.                                       Employment.  The Company agrees to
employ the Executive and the Executive agrees to employment with the Company on
the terms and conditions set forth in this agreement (the “Agreement”).

 

2.                                       Term.  The term of the Executive’s
employment under this Agreement (the “Term”) shall commence on January 4, 2010
(the “Start Date”) and, subject to the earlier termination of the Term as
provided in Section 5 below, shall continue through the last day of the
Company’s fiscal year ending immediately following the third (3rd) anniversary
of the Start Date (the “Expiration Date”); provided, however, that the Term
shall automatically renew for successive one-year terms (each, a “Renewal
Period”) after the Expiration Date, subject to its nonrenewal if either the
Company or the Executive gives the other party hereto written notice at least
ninety (90) days’ prior to the Expiration Date or the end of the then-current
Renewal Period, as applicable (a “Non-Renewal Notice”) of its or her intent not
to renew the Term, during which 90 day period, the Executive shall, for so long
as she is employed by the Company, continue to accrue benefits and entitlements
under each employee and welfare benefit plan and program, and shall continue to
accrue entitlements and vest, as applicable, under each equity and incentive
compensation plan, in each case, in which she participates at the relevant time
and to the extent provided by the terms of such plan or program.  For purposes
of clarification, each Renewal Period shall be subject to earlier termination as
provided in Section 5 below.

 

3.                                       Positions; Duties.

 

(a)                                  During the Term, the Executive shall serve
as Chief Executive Officer and President of the Company and each of its
subsidiaries.  The Executive shall be responsible for the general management of
the business and affairs of the Company and each of its subsidiaries, shall
report solely and directly to the Board of Directors of the Company (the
“Board”), and shall have all of the authorities, duties and responsibilities
customarily exercised by an individual serving as chief executive officer and
president of a public company of the size, complexity and nature of the Company
and its subsidiaries, as well as such other duties consistent with her position
and titles as are

 

--------------------------------------------------------------------------------


 

reasonably assigned by the Board.  The Executive shall, at the request of the
Chair of the Board, meet on a regular basis with the Chair of the Board.

 

(b)                                 At the first meeting of the Board following
the Effective Date (the “Meeting Date”), the Company shall request the Board to
elect the Executive to the Board as a Director.  During the Term, at each annual
meeting of stockholders at which Directors are to be considered for election,
the Company shall nominate the Executive for election as a Director if her term
as a Director is expiring.

 

(c)                                  During the Term, the Executive shall devote
substantially all of her business time and attention to the business and affairs
of the Company and other enterprises controlled by the Company and shall use her
best efforts, skills and abilities in the diligent and faithful performance of
her duties and responsibilities hereunder.  Notwithstanding the foregoing, the
Executive may (i) engage in personal investment activities for herself and her
family, (ii) engage in charitable and civic activities, (iii) serve on the board
of directors of the educational institution on which she currently serves, and
(iv) serve on one board of directors of another enterprise (whether civic,
charitable, educational or for profit) which is not a Competing Business (as
defined in Section 7(a) hereof), provided the outside activities set forth in
(i), (ii) and (iii) hereof do not interfere or conflict with Executive’s
performance of her duties and responsibilities hereunder in any material
respect.

 

(d)                                 During the Term, the Executive’s principal
office and principal place of employment shall be within a 50 mile radius of
midtown Manhattan, New York City or such other place that the Executive consents
to in writing; provided that the Executive understands that she shall be
required to travel domestically and internationally from time to time for
business reasons as the Company may, in its reasonable discretion, require.

 

(e)                                  During the Term, Executive will be subject
to all of the written policies, rules and regulations of which Executive is
given notice applicable to senior executives of the Company and will in good
faith attempt to comply with all reasonable directions and instructions of the
Board which are consistent with her position and titles.

 

4.                                       Compensation.

 

(a)                                  Base Salary.  During the Term, the Company
shall pay to the Executive a base salary at the rate of one million dollars
($1,000,000) on an annualized basis (the “Base Salary”), which Base Salary shall
be payable in equal installments in accordance with the Company’s normal payroll
procedures for other senior executives, but not less frequently than monthly. 
The Base Salary shall be reviewed annually by the Board (or an authorized
committee thereof) and shall be subject to increase (but not decrease) at the
discretion of the Board (or such authorized committee).  After any such
increase, the term “Base Salary” as used in this Agreement shall thereafter
refer to the Base Salary as so increased.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Stock Awards.  On the Start Date, the
Company shall execute and deliver to the Executive the stock award agreements in
the form of Exhibits A and B hereto, with the applicable numbers of shares of
common stock of the Company inserted pursuant to the instructions set forth in
such award agreements.

 

(c)                                  Annual Bonus.  For each fiscal year of the
Company commencing during the Term, beginning with the Company’s fiscal year
commencing on January 30, 2010 and ending on January 31, 2011 (the “2010 Fiscal
Year”), the Executive shall be eligible to receive an annual performance-based
cash bonus award (each, an “Annual Bonus”) pursuant to the Company’s annual
bonus plan.  The target amount of each Annual Bonus shall be equal to 100% of
the Executive’s Base Salary (the “Target Bonus”) and the maximum amount of the
Annual Bonus shall be 200% of the Executive’s Base Salary (the “Maximum Bonus”).
The actual Annual Bonus shall be earned and paid based on the achievement of
performance measure(s) (each, a “Performance Measure”) as described below.

 

The Performance Measure(s) shall be established by the Compensation Committee of
the Board (the “Compensation Committee”) no later than the end of the first
quarter of each fiscal year commencing during the Term.  The Compensation
Committee shall establish a Performance Measure for the Target Bonus and a
Performance Measure for the Maximum Bonus for each such fiscal year; provided
that the Target Bonus for the 2010 Fiscal Year shall be earned if Operating
Income (as defined below) for the 2010 Fiscal Year is 110% of the Operating
Income achieved for the fiscal year of the Company ending January 29, 2010 (the
“Target Operating Income”), and the Maximum Bonus for the 2010 Fiscal Year shall
be earned if Operating Income for the 2010 Fiscal Year is 120% of such Target
Operating Income; and provided, further, that notwithstanding the foregoing, for
the 2010 Fiscal Year, Executive shall receive an Annual Bonus of no less than
one million dollars ($1,000,000).

 

The Annual Bonus (whether it is the Target Bonus, the Maximum Bonus or an amount
between the Target Bonus and the Maximum Bonus) earned for any fiscal year shall
correspond to the Performance Measure(s) achieved for the applicable fiscal year
of the Company when compared to the corresponding target Performance
Measure(s).  Such comparison shall be made on a straight-line interpolated basis
and by reference to the Company’s audited consolidated financial statements for
the applicable fiscal year.

 

“Operating Income”, for purposes of the foregoing, shall mean the Company’s
consolidated annual operating income as set forth on the Company’s annual
audited consolidated statement of operations for the applicable period, adjusted
to exclude non-recurring items.

 

The Executive shall be paid an Annual Bonus for a fiscal year at the same time
as other senior executives of the Company receive annual bonuses for such fiscal
year, but in no event later than 75 days following the close of the fiscal year
of the Company for which the Annual Bonus is earned.  Subject to Section 6
below, to receive

 

3

--------------------------------------------------------------------------------


 

an Annual Bonus with respect to a fiscal year, the Executive must be employed by
the Company on the date such bonus is paid.

 

(d)                                 Long-Term Incentive Awards.  In addition to
the Annual Bonuses, for each fiscal year during the Term, the Executive shall be
eligible to receive awards under the Company’s Long-Term Incentive Plan (or any
successor(s) to such Plan) (each, an “LTIP Award”), with the annual performance
metrics thereunder to be established during the first quarter of each fiscal
year by the Compensation Committee.  The Compensation Committee shall review the
achievement of performance targets in respect of LTIP Awards to the Executive on
an annual basis.

 

(e)                                  Additional Equity.  During the Term, the
Executive shall be eligible to be granted equity interests in the Company
pursuant to the Company’s Amended and Restated 2005 Equity Plan (and any
successor(s) to such Plan) (the “2005 Equity Plan”) and any other equity plan of
the Company, in any case, at the same time and on a basis which is no less
favorable to the Executive than the most favorable basis on which such equity
interests are granted to any other senior executive officer of the Company;
provided, however, that the foregoing shall not apply to any equity interests
granted to any senior executive officer in connection with his or her initial
hire or promotion or other grants not in the regular course.

 

(f)                                    Executive Benefits, Perquisites and
Expenses.

 

(i)                                     Benefits and Perquisites.  During the
Term, the Executive shall be eligible to participate in all employee benefit and
all perquisite plans, programs and arrangements offered by the Company
(including without limitation, all insurance coverage, vacation, retirement,
savings and stock purchase plans and perquisites) as the Company generally makes
available to senior executives of the Company from time to time.  Except as
otherwise specifically provided by a benefit plan or program established by the
Company or as provided by separate written agreement with the Company, the
Executive’s Base Salary shall constitute the compensation on the basis of which
the amount of the Executive’s benefits under any such plan or program shall be
determined.

 

(ii)                                  Other Benefits.  During the Term, the
Executive shall be provided financial planning and tax preparation services (not
to exceed $20,000 annually), payment or reimbursement for the premium cost (not
to exceed $10,000 annually) of supplemental life insurance, and payment or
reimbursement for the premium cost (not to exceed $25,000 per year) of
supplemental long-term disability insurance.  In addition, during the Term, the
Company shall provide the Executive for her use, at the Company’s expense, an
automobile commensurate with the Executive’s needs and position as the Company’s
most senior executive officer and shall provide the Executive with a suitably
experienced driver satisfactory to the Executive who shall be on the Company’s
payroll, including benefits, and shall be appropriately insured by the Company. 
The Company shall be responsible for the cost of insurance, maintenance, gas,
parking and other related operating expenses incurred for such automobile during
the Term.  All payments or reimbursements hereunder shall be made by the Company
as soon as practicable following the Executive’s presentation of appropriate
support therefor

 

4

--------------------------------------------------------------------------------


 

in accordance with the Company’s policies for senior executives in respect
thereof provided to the Executive.

 

(iii)                               Expenses.

 

(x)                                   The Company shall promptly reimburse the
Executive for all out-of-pocket business expenses as may be reasonably incurred
by her in the performance of her duties hereunder during the Term, subject to
the Company’s policies for senior executives in respect thereof provided to the
Executive.

 

(y)                                 The Company shall also promptly reimburse
the Executive for, or at the Executive’s request pay directly on the Executive’s
behalf, all legal fees and expenses actually and reasonably incurred by her in
entering into this Agreement.  In the event of any dispute between the Company
and the Executive regarding Executive’s employment hereunder (or the termination
thereof), the Company shall also reimburse the Executive for all reasonable
legal expenses and all arbitration fees and expenses actually incurred by
Executive in connection with such dispute but if and only if (1) Executive is
determined by the arbitrator to have prevailed on at least one material issue in
dispute, and (2) the arbitration award with respect to such material issue
exceeds the amount of any offer of compromise made by the Company.

 

(z)                                   All reimbursements and other payments to
be made to or on behalf of the Executive pursuant to this subclause (iii) shall
be made by the Company as soon as practicable following submission of a request
therefor by the Executive, accompanied by appropriate support therefor, in
accordance with the Company’s policies for senior executives in respect thereof
provided to the Executive.

 

(v)                                 Additional Provisions.  Notwithstanding any
other provision herein, the following provisions shall apply to any
reimbursement of expenses and to the provision of any in-kind benefits under
this Section 4 or under any other provision of this Agreement:  (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) reimbursement of any such expense shall be made by no later
than December 31 of the year following the calendar year in which such expense
is incurred; and (iii) the Executive’s right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

5.                                       Termination of Employment. 
Notwithstanding any other provisions of this Agreement to the contrary, subject
to Section 5(e) below, the employment of the Executive pursuant to this
Agreement (and the Term) may be terminated as follows:

 

5

--------------------------------------------------------------------------------


 

(a)                                  Termination by the Company for Cause or
Voluntary Termination by the Executive Without Good Reason or Upon Expiration of
the Term.  The Executive’s employment (and the Term) may be terminated (i) by
the Company for Cause, as defined in Section 13(a) below or (ii) by the
Executive without Good Reason, as defined in Section 13(d) below.  The
Executive’s employment (and the Term) shall automatically terminate upon
expiration of the Term if either party has given a Non-Renewal Notice to the
other and the last day of the Term shall be the Date of Termination for purposes
of this Agreement.

 

(b)                                 Termination by Either the Company or the
Executive due to the Executive’s Disability.  The Executive’s employment (and
the Term) may be terminated by the Company or by the Executive upon the
Executive’s Disability, as defined in Section 13(c) below.

 

(c)                                  Termination Due to Death.  The Executive’s
employment (and the Term) shall terminate upon her death and the date of her
death shall be the Date of Termination for purposes of this Agreement.

 

(d)                                 Termination by the Company Without Cause or
by the Executive for Good Reason.   The Executive’s employment (and the Term)
may be terminated (i) by the Company without Cause (other than in the event of
the Executive’s Disability or death, as to which Sections 5(b) and 5(c) (as
applicable) above and Section 6(b) below shall be applicable) or (ii) by the
Executive for Good Reason.

 

(e)                                  Notice of Termination.  Any termination of
the Executive’s employment (and the Term) hereunder (other than the death of the
Executive or as a result of the expiration of the Term if either party has given
a Non-Renewal Notice to the other), whether by the Company or by the Executive,
shall be communicated by written Notice of Termination to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice that shall indicate (i) the specific termination provision in
this Agreement relied upon and, other than in the case of a resignation by the
Executive without Good Reason, shall set forth in reasonable detail the basis
for termination of the Executive’s employment under the provision so indicated
and (ii) the date of termination (the “Date of Termination”).  Executive agrees
if she elects to terminate her employment other than for Good Reason, the Notice
of Termination shall set forth a Date of Termination that is not less than sixty
(60) days after the date of the Notice of Termination; provided, however, that
the Company shall have the right to accelerate such notice and make the Date of
Termination the date of the Notice of Termination or such other date prior to
the Executive’s intended Date of Termination as the Company deems appropriate,
which acceleration shall in no event be deemed a termination by the Company
without Cause or constitute Good Reason.

 

(f)                                    Removal from any Boards and Position. 
Upon the termination of the Executive’s employment with the Company for any
reason, she shall be deemed to resign (i) from the Board or board of directors
of any subsidiary of the Company or any

 

6

--------------------------------------------------------------------------------


 

other board to which she has been appointed or nominated by or on behalf of the
Company, and (ii) from any position with the Company or any subsidiary of the
Company, including, but not limited to, as an officer of the Company and any of
its subsidiaries.

 

6.                                       Compensation and Benefits upon
Termination, Etc.

 

(a)                                  General.  In the case of any of the
terminations described in Section 5 above, the Executive or her estate or
designated beneficiary(s), as the case may be, shall be entitled, in addition to
any payments and benefits applicable to the particular termination as set forth
in this Section 6 below, to the following (which, in the case of subclauses (i),
(ii), and (iii) below shall be paid within thirty (30) days after the Date of
Termination):

 

(i)                                     earned, but unpaid, Base Salary through
the Date of Termination;

 

(ii)                                  except if payable pursuant to, or by
reference to, Section 6(b)(i) or Section 6(c)(i) below, if the Executive’s
employment with the Company and its subsidiaries terminates more than 75 days
after the close of a fiscal year of the Company, or if the Executive’s
employment terminates at the expiration of the term due to the Executive’s
issuance of a Non-Renewal Notice, any Annual Bonus and other incentive
compensation earned with respect to such fiscal year, but not yet paid;

 

(iii)                               any expense reimbursement due, but not yet
paid, to the Executive; and

 

(iv)                              to the extent not provided pursuant to
applicable specific terminations as set forth above or below in this Section 6,
all other payments, deliveries and benefits, if any, in accordance with all
applicable plans, programs and other arrangements of the Company.

 

In the event that the Executive is entitled to benefits under any provision
contained in this Section 6, to the extent that the Company’s plans, programs
and arrangements do not permit a continuation of the Executive’s participation
in a benefit plan, program or arrangement following her termination of
employment for the required period, the Company shall pay the Executive, no less
frequently than quarterly in advance, an amount which is sufficient for the
Executive and/or her eligible dependents to purchase equivalent benefits for the
remaining portion of the required period.

 

(b)                                 Termination Due to Death or Disability.  If
the Executive’s employment terminates as a result of death or Disability, the
Executive (or her estate or designated beneficiary(s) in the event of her death)
shall be entitled, subject to Section 6(g) below, in addition to the payments,
benefits and entitlements provided in Section 6(a) above, to the following
(which in the case of subclause (i) below shall be paid within thirty (30) days
following the Date of Termination):

 

7

--------------------------------------------------------------------------------


 

(i)                                     payment in cash in a lump sum of any
Annual Bonus earned for the most recent fiscal year ended prior to the Date of
Termination, but not paid as of the Date of Termination;

 

(ii)                                  continued healthcare coverage under the
Company’s group health plan until the earlier of (x) the expiration of twelve
months after the Date of Termination and (y) the date that the Executive
receives health care coverage under a plan or program of a subsequent employer. 
Such healthcare coverage shall be provided pursuant to COBRA and the Company
shall promptly reimburse the Executive (or her eligible beneficiaries in the
event of the Executive’s death) for the applicable COBRA premiums under the
Company’s group health plan.

 

(c)                                  Termination by the Company Without Cause or
by the Executive for Good Reason or Due to Non-Renewal by the Company.  In the
event that (x) the Company terminates the Executive’s employment without Cause
(other than in the case of her Disability or death, as to which
Section 6(b) above shall apply), (y) the Executive terminates her employment for
Good Reason, or (z) the Executive’s employment terminates at the expiration of
the Term due to the Company’s issuance of a Non-Renewal Notice, then, unless
Section 6(d) below applies, the Executive shall, subject to Section 6(g) below,
be entitled, in addition to the payments, benefits and entitlements provided in
Section 6(a) above, to the following (which, in the case of subclauses (i) and
(iii) below shall be paid within thirty (30) days following the Date of
Termination):

 

(i)                                     payment in cash in a lump sum of any
Annual Bonus earned for the most recent fiscal year ended prior to the Date of
Termination, but not paid as of the Date of Termination;

 

(ii)                                  payment of a cash amount equal to the sum
of (a) two (2) times the Executive’s then current Base Salary (not taking into
account any reduction therein that is a basis for a termination for Good Reason)
and (b) the greater of two (2) times (x) the Target Bonus or (y) the average of
the immediately preceding two year’s Annual Bonuses earned by the Executive (the
greater of clause (x) or (y), the “Bonus Amount”) over a period of twenty-four
(24) months following the Date of Termination (the “Severance Period”).  Such
amount shall be paid ratably in equal installments over the Severance Period in
accordance with the Company’s customary payroll practices, commencing on the
next regular pay date following the date that the Release becomes effective and
is no longer subject to revocation;

 

(iii)                               payment in cash in a lump sum of a pro-rata
portion (based on the number of days elapsed in the applicable fiscal year of
the Company until the Date of Termination divided by 365) of the Target Bonus
for the fiscal year in which her employment terminates payable on the next
regular pay date following the date the Release becomes effective and is no
longer subject to revocation; and

 

(iv)                              continued healthcare coverage under the
Company’s group health plan until the earlier of (x) the expiration of the
Severance Period, (y) the date that

 

8

--------------------------------------------------------------------------------


 

the Executive’s COBRA coverage expires, and (z) the date that the Executive
receives health care coverage under a plan or program of a subsequent employer. 
Such healthcare coverage shall be provided pursuant to COBRA and the Company
shall promptly reimburse the Executive for her COBRA premiums under the
Company’s group health plan.  To the extent that Executive’s coverage under the
Company’s group health plan expires (other than for the reason set forth in
clause (z) above) before the expiration of the Severance Period, the Company
shall promptly reimburse the Executive for the cost of comparable replacement
coverage for the balance of the Severance Period.

 

(d)                                 Termination Following a Change in Control,

 

(i)  If, within two (2) years following the occurrence of a Change in Control
(as defined in Section 13(b) below) which constitutes a “change in control
event” within the meaning of Treas. Reg. §1.409A- 3(i)(5)(i), the Company
terminates the Executive’s employment without Cause or the Executive terminates
her employment for Good Reason or the Executive’s employment terminates due to
the Company’s issuance of a Non-Renewal Notice, the Executive shall be entitled,
in addition to the benefits provided in Sections 6(a), 6(c)(i) and
6(c)(iii) above (and in lieu of the benefits provided in 6(c)(ii) and
6(c)(iv) above), to the following:

 

(A)                              a lump sum cash severance payment in an amount
equal to three (3) times the sum of Executive’s Base Salary and the Bonus
Amount.  Such amount shall be paid to the Executive within ten (10) business
days following the Executive’s Date of Termination (or, if later, upon the
expiration of the revocation period, if applicable, under the release required
by Section 6(g) below); and

 

(B)                                continued healthcare coverage under the
Company’s group health plan until the earlier of (x) the expiration of the
36-month period following the Date of Termination, (y) the date that the
Executive’s COBRA coverage expires, and (z) the date that the Executive receives
health care coverage under a plan or program of a subsequent employer.  Such
healthcare coverage shall be provided pursuant to COBRA and the Company shall
promptly reimburse the Executive for her COBRA premiums under the Company’s
group health plan.  To the extent that Executive’s coverage under the Company’s
group health plan expires (other than for the reason set forth in clause
(z) above) earlier than 36 months after the Date of Termination, the Company
shall promptly reimburse the Executive for the cost of comparable replacement
coverage for the balance of such 36-month period in the manner provided in the
last paragraph of Section 6(a) above.

 

(ii)                                  If, within two (2) years following the
occurrence of a Change in Control which does not constitute a “change in control
event” within the meaning of Treas. Reg. §1.409A- 3(i)(5)(i), the Company
terminates the Executive’s employment without Cause or the Executive terminates
her employment for Good Reason or the Executive’s employment terminates due to
the Company’s issuance of a Non-Renewal Notice, the Executive shall be entitled,
in addition to the benefits provided

 

9

--------------------------------------------------------------------------------


 

in Sections 6(a), 6(c)(i) and 6(c)(iii) above (and in lieu of the benefits
provided in 6(c)(ii) and 6(c)(iv) above), to the following:

 

(A)                              The Executive shall be entitled to receive the
same benefits that she would have been entitled to receive under Section 6
(c)(ii) upon such termination of her employment if no Change in Control had
occurred, with such benefits payable at the same times and in the same form as
therein provided, except that (1) the amount of the payments that would have
been so paid to the Executive under Section 6(c)(ii) from her Date of
Termination through March 15 of the calendar year immediately following the
calendar year in which her Date of Termination occurs shall not be paid to her
in such form but shall be paid to her instead in the form of an immediate cash
lump sum; (2) the amount of the additional payments that would have been so paid
to the Executive under Section 6(c)(ii) during the period from March 15 of the
calendar year immediately following the calendar year in which her Date of
Termination occurs until such time thereafter during the Severance Period
therein specified as the aggregate amount of such additional payments would have
equaled but not exceeded the maximum amount  qualifying for exemption from the
requirements of Section 409A (as defined in Section 25 below) pursuant to Treas.
Reg. 1.409A-1(b)(9)(iii), shall not be paid to her in the form of periodic
payments but shall be paid to her instead in the form of an immediate cash lump
sum; and (3) the amount of the payments that would have been paid to the
Executive under Section 6(c)(i) during the remaining portion of the Severance
Period therein specified shall be paid to her during such period in the form of
periodic payments as provided in Section 6(c)(ii).

 

(B)                                The Executive shall also be entitled to
receive an additional amount equal to the sum of (1) her Base Salary as in
effect immediately prior to her Date of Termination (not taking into account any
reduction therein that is a basis for a termination for Good Reason), plus
(2) her Bonus Amount, as determined in the manner provided in Section 6(c)(ii).
The additional amount so payable to the Executive shall be paid to her in the
form of an immediate cash lump sum.

 

(C)                                The lump sum cash payments to be made to the
Executive pursuant to Section 6(d)(ii)(A)(1) and (2) and
Section 6(d)(ii)(B) above shall be made within ten (10) business days following
the Executive’s Date of Termination (or, if later, upon the expiration of the
revocation period, if applicable, under the release required by
Section 6(g) below).

 

(D)                               The Executive shall also be entitled to
receive continued healthcare coverage under the Company’s group health plan
until the earlier of (x) the expiration of the 36-month period following the
Date of Termination, (y) the date that the Executive’s COBRA coverage expires,
and (z) the date that the Executive receives health care coverage under a plan
or program of a subsequent employer.  Such healthcare coverage shall be provided
pursuant to COBRA and the Company shall promptly reimburse the Executive for her

 

10

--------------------------------------------------------------------------------

 

COBRA premiums under the Company’s group health plan.  To the extent that
Executive’s coverage under the Company’s group health plan expires (other than
for the reason set forth in clause (z) above) earlier than 36 months after the
Date of Termination, the Company shall promptly reimburse the Executive for the
cost of comparable replacement coverage for the balance of such 36-month period
in the manner provided in the last paragraph of Section 6(a) above.

 

(iii)                               If a Potential Change in Control (as defined
in Section 13(e) below) has occurred and either (x) the Executive’s employment
is terminated by the Company without Cause at the direction of a Person (as such
term is defined in Sections 3(a)(9) and 13(d)(3) of the Securities Exchange Act
of 1934) who is involved in the Potential Change in Control, or (y) the
Executive terminates her employment for Good Reason and the circumstance or
event which constitutes Good Reason occurs at the direction of such Person,
then, in either case, Executive’s termination of employment shall be deemed to
have occurred following a Change in Control and shall qualify for the
compensation and benefits specified in this subsection (d).

 

(e)                                  Equity Awards Upon Termination.  Upon any
termination of Executive’s employment hereunder, Executive shall be entitled to
such rights in respect of any equity awards (including, without limitation,
awards of stock options, restricted shares, performance shares and any other
award under the 2005 Equity Plan or any future equity incentive plan or program
of the Company) theretofore made to Executive, and to only such rights, as are
provided by the plan or the award agreement pursuant to which such equity awards
have been granted to Executive or other written agreement or arrangement between
Executive and the Company (in any case, in the event of a conflict, the rights
most favorable to the Executive shall apply).

 

(f)                                    No Mitigation or Offset.  In the event of
termination of the Executive’s employment for any reason, the Executive shall be
under no obligation to seek other employment and there shall be no offset
against amounts due to her on account of any remuneration or benefits from any
subsequent employment that she may obtain.

 

(g)                                 Release.  As a condition to the payments and
other benefits pursuant to Section  6(b) (other than payments and benefits due
arising out of a termination due to Executive’s death), 6(c) or
Section 6(d) above, the Executive must execute and deliver within 21 days (or 45
days in the case of a group termination) following receipt by Executive and not
revoke a release of claims in substantially the form of Exhibit C hereto (the
“Release”).  The Release will be delivered to Executive within ten (10) business
days following the Date of Termination.  Notwithstanding anything to the
contrary contained herein, in the event that any payment hereunder is contingent
upon Executive’s execution and delivery of the Release and the 21 (or 45 day)
period covers more than one calendar year, the payment shall be paid or commence
(as applicable) in the second calendar year (on the first regular pay date of
such calendar year following the date that the Release becomes effective and is
no longer subject to revocation, unless a later date is required by Section 25
below), regardless of whether the Executive executes and delivers the Release in
the first or the second calendar year encompassed in such 21 (or 45) day period.

 

11

--------------------------------------------------------------------------------


 

7.                                       Noncompetition and Nonsolicitation. 
The Executive agrees that her services hereunder are of a special, unique,
extraordinary and intellectual character, and her position with the Company
places her in a position of confidence and trust with employees, customers, and
suppliers of the Company.  The Executive further agrees and acknowledges that in
the course of the Executive’s employment with the Company, the Executive has
been and will be privy to confidential information of the Company.  The
Executive consequently agrees that it is reasonable and necessary for the
protection of the trade secrets, goodwill and business of the Company that the
Executive make the covenants contained herein.  Accordingly, the Executive
agrees as follows:

 

(a)                                  Noncompete Restrictions.  The Executive
agrees that during the Term and for a period of twelve (12) months following the
Date of Termination (regardless of the reason therefore), the Executive shall
not, anywhere within the United States of America or any other country or
territory in which the Company or its subsidiaries then conducts or proposes to
conduct business, either directly or indirectly, whether alone or as an owner,
shareholder, partner, member, joint venturer, officer, director, consultant,
independent contractor agent, employee or otherwise of any company or other
business enterprise, or in any other individual or representative capacity,
assist in, engage in, participate in, or otherwise be connected to or benefit
from any “Competing Business”.  For purposes of this Agreement, “Competing
Business” shall mean (i) any entity or business enterprise that derived twenty
percent (20%) or more of its annual gross revenue (measured by the most recent
trailing twelve month period) from the marketing, sale or distribution of
children’s apparel and/or accessories, or (ii) any entity or business enterprise
that has a subsidiary, affiliate, division or business segment that derived
twenty percent (20%) or more of such entity’s or business’ annual gross revenue
(determined as aforesaid) from marketing, sale or distribution of children’s
apparel and/or accessories. Without limitation of the foregoing, the following
entities shall be deemed to be Competing Businesses:  Gymboree, Gap Kids, Aero
PS, 77 Kids, Stride Rite, and Crew Cuts.

 

Notwithstanding the foregoing, nothing in this Section 7(a) shall be deemed to
prohibit Executive from becoming an owner, shareholder, partner, member, joint
venturer, officer, director, consultant, independent contractor agent, employee
or otherwise being associated with (i) a department store (such as, for example,
Macy’s), a mass merchandiser (such as, for example, WalMart or Target) or a
discounter (such as, for example, TJ Maxx) that sells childrens’ clothing and/or
accessories, or (ii) a subsidiary, affiliate, division or business segment of a
Competing Business (but not the direct or indirect controlling entity of a
Competing Business) provided that the Executive does not, directly or
indirectly, provide any services to, or otherwise participate in, any business
activities of the Competing Business (e.g., the Executive may be employed by a
sister company or subsidiary of a Competing Business, provided that she does not
provided any services to, or participate in, any business activities of the
Competing Business and does not provide services to a controlling organization
of the Competing Business with respect to such Competing Business).  In
addition, anything herein to the contrary notwithstanding, the Executive shall
not be deemed to be engaged in a Competing Business if she provides services to
or has a financial interest in (A) a private equity firm, hedge fund or other
investor or (B) a consulting or other advisory firm

 

12

--------------------------------------------------------------------------------


 

notwithstanding that such a firm, described in either clause (A) or
clause (B) above, (x) owns an interest in or operates a Competing Business,
(y) is engaged in the evaluation or execution of a transaction which would
result in the ownership or operation of a Competing Business, or (z) is engaged
in the provision of consulting or other advisory services to a Competing
Business, so long as in each case of (x), (y) and (z) above, the Executive has
no direct or indirect involvement in the management or operation of such
Competing Business, or in connection with any such transaction or the provision
of any such consulting or other advisory services.

 

Finally, notwithstanding the foregoing, nothing herein shall be deemed to
prohibit the Executive’s ownership of less than 1% of the outstanding shares of
any publicly traded corporation that conducts a business competitive with that
of the Company.

 

(b)                                 Nonsolicitation of Vendors, Employees and
Others.  The Executive agrees that during the Term and for a period of eighteen
(18) months following the Date of Termination (regardless of the reason
therefor), she will not, without the express prior written consent of the
Company, directly or indirectly: (i) for or on behalf of a Competing Business,
solicit, transact business with or perform services for (or assist any third
party in contacting, communicating, soliciting, transacting business with or
performing any services for) any person that is or was (at any time within six
(6) months prior to the contact, communication, solicitation, transaction of
business, or performance of services), a vendor of the Company; (ii) solicit,
recruit, hire, engage or refer (or assist any third party in soliciting,
recruiting, hiring, engaging or referring) any person who is, or during six
(6) months immediately preceding the termination of her employment was, an
employee, agent, consultant or independent contractor of the Company; or
(iii) interfere with, disrupt or attempt to interfere with or disrupt the
relationship, contractual or otherwise, between the Company and any of its
vendors, distributors, manufacturers, lessors, independent contractors, agents
or employees.

 

8.                                       Work Product.  The Executive agrees
that all copyrights, patents, trade secrets or other intellectual property
rights associated with any ideas, concepts, techniques, inventions, processes,
or works of authorship developed or created by her during her employment by the
Company, that (i) relate, directly or indirectly, to the Company’s actual or
actively planned business, research or development or (ii) are derived from any
work performed by the Executive on the Company’s behalf, shall, to the extent
possible, be considered works made for hire within the meaning of the Copyright
Act (17 U.S.C. § 101 et seq.) (the “Work Product”).  All Work Product shall be
and remain the sole and exclusive property of the Company.  To the extent that
any such Work Product may not, under applicable law, be considered works made
for hire, the Executive hereby grants, transfers, assigns, conveys and
relinquishes, and agrees to grant, transfer, assign, convey and relinquish from
time to time, on an exclusive basis, all of her right, title and interest in and
to the Work Product to the Company in perpetuity or for the longest period
otherwise permitted by law.  Consistent with her recognition of the Company’s
absolute ownership of all Work Product, the Executive agrees that she shall
(i) not use any Work Product for the benefit of any party other than the Company
and (ii) at the Company’s expense, perform such acts and execute such documents
and

 

13

--------------------------------------------------------------------------------


 

instruments as the Company may now or hereafter reasonably deem necessary or
desirable to evidence the transfer of absolute ownership of all Work Product to
the Company; provided, however, if following ten (10) business days’ written
notice from the Company, the Executive refuses, or is unable, due to disability,
incapacity, or death, to execute such documents relating to the Work Product,
she hereby appoints any of the Company’s officers as her attorney-in-fact to
execute such documents on her behalf.  This agency is coupled with an interest
and is irrevocable without the Company’s prior written consent.

 

On the Effective Date, the Executive represents and warrants to the Company that
to the best of her knowledge, (i) there are no claims that would adversely
affect her ability to assign all of her right, title and interest in and to the
Work Product to the Company; (ii) the Executive has the legal right to grant the
Company the assignment of her interest in the Work Product as set forth in this
Agreement; and (iii) she will not bring to her employment hereunder, or use in
connection with such employment, any trade secret, confidential or proprietary
information of another, or computer software, except for trade secrets,
information or software that she has a right to use for the purpose for which it
shall be used, in her employment hereunder.

 

9.                                       Nondisclosure of Trade Secrets; Company
Property; Nondisparagement.

 

(a)                                  Executive acknowledges and agrees that
during the Term, the Executive shall have access to and become familiar with
various trade secrets and proprietary and confidential information of the
Company and its subsidiaries as well as their respective predecessors,
successors and assigns (collectively, the “Protected Parties”) regularly used in
the operation of its or their business, including, but not limited to,
processes, computer programs, compilations of information, records, sales
procedures, customer requirements, pricing techniques, customer lists and
methods of doing business (collectively, referred to as “Confidential
Information”).  The Executive shall not, at any time during or after the Term,
use or disclose any of the Confidential Information, directly or indirectly,
except (i) in the course of performing her duties under this Agreement, (ii) if
such Confidential Information has become public knowledge or known in the
relevant trade or industry other than as a result of an unauthorized disclosure
by the Executive, (iii) to enforce any rights or defend any claims hereunder or
under any other agreement to which the Executive is a party, provided that such
disclosure is relevant to the enforcement of such rights or defense of such
claims and is only disclosed to the extent necessary in the formal proceedings
related thereto, or (iv) when required to do so by a court of law, by any
governmental agency having jurisdiction or by any administrative or legislative
body (including a committee thereof) with jurisdiction to order her to divulge,
disclose or make accessible such information, provided that the Executive shall
give prompt written notice to the Company of such requirement, disclose no more
information than is so required, and reasonably cooperate at the Company’s
expense with any attempt by the Company to obtain a protective order or similar
treatment.  The Executive shall take all reasonable steps to safeguard the
Confidential Information in her possession or control and to protect it against
disclosure, misuse,

 

14

--------------------------------------------------------------------------------


 

espionage, loss and theft.  The Executive understands and agrees that the
Executive shall acquire no ownership rights to any such Confidential
Information.

 

(b)                                 All files, records, documents, drawings,
specifications, data, computer programs, evaluation mechanisms and analytics and
similar items relating thereto or to the Protected Parties, as well as all
customer lists, specific customer information, compilations of product research
and marketing techniques of the Protected Parties, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall remain the
exclusive property of the Company.  The Executive shall deliver any such
material then in her possession promptly to the Company upon termination of her
employment with the Company.  Anything to the contrary notwithstanding, the
Executive shall be entitled to retain (i) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars and rolodexes, files of personal materials and phone
books, (ii) information showing her compensation and benefits or relating to
reimbursement of expenses, (iii) information that she reasonably believes may be
needed for her own personal tax purposes, and (iv) copies of employee benefit
and compensation plans, programs, agreements and other arrangements of the
Company in which she was a participant or covered.

 

(c)                                  The Executive agrees that she will not at
any time (whether during or after the Term) make any public (or that would
reasonably be expected to become public) Disparaging (as defined below) remarks,
comments or statements concerning the Company and its respective parents and
subsidiaries and their respective present and former members, partners,
directors, officers, shareholders, employees, agents, attorneys, successors and
assigns.  The Company shall not at any time (whether during or after the Term)
for itself or permit any of  its subsidiaries or its and their respective
officers or directors to make public (or that would reasonably be expected to
become public) Disparaging remarks, comments or statements concerning the
Executive.  “Disparaging” remarks, comments or statements are those that impugn
the character, honesty, integrity or morality of the individual or entity being
disparaged.  Notwithstanding the foregoing, nothing in this Section 9(c) shall
prevent any person from (x) responding publicly to incorrect, disparaging or
derogatory public statements to the extent reasonably necessary to correct or
refute any such public statement or (y) making any truthful statement to the
extent (i) necessary with respect to any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement or (ii) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction over such person.

 

10.                                 Indemnification.

 

(a)                                  The Company agrees that if the Executive is
made a party  or subject to, or is threatened to be made a party or subject to,
or receives any legal process in, or receives any discovery request or request
for information in connection with, any claim, action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that she is or was a director, officer, employee or agent of
the Company or any of its subsidiaries, or is or was serving at the written
request

 

15

--------------------------------------------------------------------------------


 

of, or on behalf of, the Company as a director, officer, member, employee or
agent of another corporation, limited liability corporation, partnership, joint
venture, trust or other person or entity, including service with respect to
employee benefit plans, whether or not the basis of such Proceeding is the
Executive’s alleged action in an official capacity while serving as a director,
officer, member, employee, consultant or agent of the Company, any of its
subsidiaries or other person or entity, the Executive shall be indemnified, held
harmless and advanced expenses by the Company to the fullest extent permitted or
authorized by the Company’s certificate of incorporation or, if greater, by the
Delaware General Corporation Law, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorneys’ fees
reasonably incurred, judgments, fines, excise taxes or penalties and amounts
paid or to be paid in settlement and any reasonable costs and fees incurred in
enforcing her rights to indemnification or contribution) incurred or suffered by
the Executive in connection therewith, and such indemnification shall continue
as to the Executive even though she has ceased to be a director, officer,
member, employee or agent of the Company or other entity and shall inure to the
benefit of the Executive’s heirs, executors and administrators.  The Company
shall reimburse the Executive for all costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by her in connection with any
Proceeding within thirty (30) days after receipt by the Company of a written
request for such reimbursement and appropriate documentation associated with
these expenses.  Such request shall include an undertaking by the Executive to
repay the amount of such advance if it shall ultimately be determined that she
is not entitled to be indemnified against such costs and expenses; provided that
the amount of such obligation to repay, shall be limited to the after-tax amount
of such advance except to the extent that the Executive is able to offset the
taxes incurred on the advance by tax benefits, if any, attributable to a
deduction for repayment.

 

(b)                                 The Company agrees to continue and maintain
a directors’ and officers’ liability insurance policy covering the Executive in
an amount, and on terms and conditions (including without limitation, with
respect to scope, exclusions, sub-amounts and deductibles), no less favorable to
her than (x) the coverage the Company provides other senior executives and
directors from time to time or, if greater, (y) the coverage provided to senior
executives and directors on the Effective Date.

 

(c)                                  Nothing in this Section 10 shall be
construed as reducing or waiving any right to indemnification, or advancement of
expenses, the Executive would otherwise have under any separate agreement with
the Company.

 

11.                                 Arbitration.

 

(a)                                  Any controversy, dispute or claim between
the Executive and the Company, or any of its subsidiaries or affiliates, arising
out of or relating to this Agreement, any other agreement or arrangement between
the Executive and the Company or any of its subsidiaries, the Executive’s
employment with the Company, or the termination thereof, including, without
limitation, any claims for discrimination under applicable federal, state or
local law or regulation, but other than matters subject to Section 12 below
(collectively, the “Covered Claims”) shall be resolved by binding arbitration,
to be held in New York, New York (or such other location as shall be agreed

 

16

--------------------------------------------------------------------------------


 

in writing by the parties hereto).  The arbitration shall be held before a
single arbitrator.  Any arbitration may be initiated by either party by written
notice (“Arbitration Notice”) to the other party specifying the subject of the
requested arbitration.

 

(b)                                 The arbitration proceeding shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”).  The single arbitrator shall be appointed from
the AAA’s list of arbitrators by the mutual consent of the parties or, in the
absence of such consent, by application of any party to the AAA.  The
determination of the arbitrator shall be set forth in writing and shall be final
and binding upon the parties hereto (without the right to an appeal, unless such
appeal is based on fraud by the other party in connection with the arbitration
process).  Judgment upon any arbitration award may be entered and enforced in
any court of competent jurisdiction.

 

(c)                                  The parties agree that this Section 11
shall be grounds for dismissal of any court action commenced by either party
with respect to the Covered Claims, other than (i) post-arbitration actions
seeking to enforce an arbitration award and (ii) actions seeking appropriate
equitable or injunctive relief, including, without limitation, pursuant to
Section 12 below.

 

(d)                                 The arbitrator’s remedial authority shall be
equal to the remedial power that a court of competent jurisdiction over the
parties and their dispute would have.

 

(e)                                  Subject to Section 4(f)(iii)(y) above, the
Company shall pay the fees of the arbitrator and each party shall be responsible
for her or its own legal fees, costs of her or its experts and expenses of
witnesses.

 

12.                                 Injunctive Relief.   Without limiting the
remedies available to the parties and notwithstanding the foregoing provisions
of Section 11, the Executive and the Company acknowledge that any breach of any
of the covenants or provisions contained in Sections 7, 8 or 9 above could
result in irreparable injury to the nonbreaching party for which there might be
no adequate remedy at law, and that, in the event of such a breach or threat
thereof, the nonbreaching party may seek a temporary restraining order, a
preliminary injunction or a permanent injunction from a court of competent
jurisdiction, upon sustaining the burden of showing the necessity therefor,
restraining the other party hereto from engaging in any activities prohibited by
any covenant or provision in Sections 7, 8 or 9 above or such other equitable
relief as may be required to enforce specifically any of the covenants or
provisions of Sections 7, 8 or 9 above.

 

13.                                 Definitions.

 

(a)                                  “Cause” (meaning a termination by the
Company of the Executive’s employment for Cause) shall mean:

 

(i)                                     in connection with the Executive’s
employment by the Company, the commission by the Executive of any act involving
intentional dishonesty of a material nature or fraud; or

 

17

--------------------------------------------------------------------------------


 

(ii)                                  a material breach by Executive of her
fiduciary duties as determined by a court of competent jurisdiction or pursuant
to a binding arbitration; or

 

(iii)                               any material breach of a material provision
of this Agreement by the Executive that the Executive fails to remedy to the
reasonable satisfaction of the Company within thirty (30) days after notice to
the Executive of such breach setting forth with reasonable detail the basis of
the breach; or

 

(iv)                              any conduct, action or behavior by Executive
involving moral turpitude, gross negligence or willful misconduct, that has or
may reasonably be expected to have a material adverse effect on the reputation
or interests of the Company; or

 

(v)                                 Executive shall have been barred by a court
order issued under the Securities Exchange Act of 1934 (the “Exchange Act”) from
serving as a director or officer of a company registered under Section 12 or
filing reports under Section 15(d) of the Exchange Act (including an order
issued upon consent without any admission of the charge) or shall have been
convicted of, or have entered a plea of nolo contendere or the equivalent in
respect of a charge of, any criminal act constituting a felony under the laws of
the United States or any state or political subdivision thereof.

 

For purposes hereof, an act or omission shall not be deemed to be willful if
taken or omitted in the good faith belief that such was in, or not opposed to,
the best interests of the Company.  Anything herein to the contrary
notwithstanding, the Executive’s employment shall not be terminated for Cause,
within the meaning of clauses (i) — (iv) above unless written notice stating the
basis for the termination is provided to the Executive and the Executive
(together with her own counsel) has an opportunity to be heard before the Board
and, after such hearing, a majority of the Board (excluding the Executive) duly
votes to terminate her for Cause.

 

(b)                                 “Change in Control” shall mean and shall be
deemed to have occurred:

 

(i)                                     upon a transaction or series of related
transactions pursuant to which a person or entity (“Person”) or Persons “acting
as a group” (as defined in the regulations to Section 409A of the Code)
(i) acquires all or substantially all of the assets of the Company,
(ii) acquires the beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than fifty
percent (50%) of the securities of the Company entitled to vote generally in the
election of directors of the Company (other than through merger, consolidation
or other business combination), or (iii) consummates a merger, consolidation or
other business combination with the Company the result of which is that the
shareholders of the Company prior to such merger, consolidation or other
business combination own less than fifty percent (50%) of the securities

 

18

--------------------------------------------------------------------------------


 

entitled to vote generally in the election of directors of the surviving entity
after the consummation of such merger, consolidation or other business
combination;

 

(ii)                                  if the individuals (i) who, as of the
Effective Date, constitute the Board (the “Original Directors”) and (ii) who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of a majority of the Original
Directors then still in office (such directors being called “Additional Original
Directors”) and (iii) who thereafter are elected to the Board and whose election
or nomination for election to the Board was approved by a vote of a majority of
the Original Directors and Additional Original Directors then still in office,
cease for any reason to constitute a majority of the members of the Board; or

 

(iii)                               the Company adopts a plan of liquidation
providing for the distribution of all or substantially all of its assets (unless
such distribution is to a wholly-owned subsidiary of the Company.

 

Notwithstanding anything contained herein to the contrary, in no event shall a
Change in Control occur solely as a result of a recapitalization or
reclassification of the Company’s outstanding equity interests.  In addition, a
transaction shall not constitute a Change in Control if its sole purpose is to
create a holding company that will be owned in substantially the same
proportions by the Persons who held the Company’s equity interests immediately
before such transaction.

 

(c)                                  “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform her
duties and responsibilities for a period of 180 consecutive days or for a period
of 240 days in any consecutive 12-month period as determined by a medical doctor
selected by the Executive and approved by the Company (which approval shall not
be unreasonably withheld).  If the parties cannot agree on a medical doctor,
each party shall select a medical doctor and the two doctors shall select a
third who shall be the approved medical doctor for this purpose.  In no event
shall any termination of the Executive’s employment for Disability occur until
the party terminating her employment gives written notice to the other party in
accordance with Section 5(e) above.

 

(d)                                 “Good Reason” shall mean the occurrence of
any of the following without the Executive’s prior written consent:

 

(i)                                     a material reduction in the Executive’s
then current Base Salary, the Target Bonus or the Maximum Bonus, or the failure
to pay any Base Salary, Annual Bonus, or any other amount or award, including an
equity award, when such payment is due;

 

(ii)                                  the taking of any action by the Company
that would diminish the aggregate value of all employee benefits provided to the
Executive in a material respect, or that results in the diminution or reduction
of all perquisites enjoyed by the Executive in any material respect;

 

19

--------------------------------------------------------------------------------


 

(iii)                               a material diminution of the Executive’s
duties or responsibilities as set forth herein;

 

(iv)                              the failure of the Executive to be a member of
the Board following the Meeting Date (and prior to the first meeting of
shareholders after the Effective Date at which her class of directors is to
stand for election), the failure to nominate the Executive to be, or to continue
to be, a member of the Board, or the removal of the Executive from the position
of Chief Executive Officer or President of the Company or any of its
subsidiaries;

 

(v)                                 a material interference with the Executive’s
carrying out of her duties so that she is unable to carry out her material
duties and responsibilities hereunder;

 

(vi)                              the assignment to the Executive of duties
which are materially inconsistent with her duties or which materially impair the
Executive’s ability to function as the Chief Executive Officer and President of
the Company or of any of its subsidiaries;

 

(vii)                           a change in the reporting structure so that
(A) the Executive does not report solely and directly to the Board or (B) any
employee of the Company or any of the Company’s subsidiaries does not report
directly or indirectly to the Executive;

 

(viii)                        relocation of the Company’s headquarters office,
or the Executive’s own principal office, to a location more than 50 miles from
midtown Manhattan, New York City;

 

(ix)                                any material breach (not otherwise included
in this Section 13(d)) by the Company of any material provision of this
Agreement, including without limitation Sections 10 or 15 hereof.

 

Anything herein to the contrary notwithstanding, the Executive’s employment
shall not be terminated for Good Reason unless (i) the Executive provides
written notice to the Company within sixty (60) days after the Executive obtains
knowledge of the event or condition alleged to constitute Good Reason first
occurs stating the basis of such termination and the Company is given thirty
(30) days after receipt of such notice to cure the action that is the basis of
such claim, and if the Company fails to cure such action within such thirty (30)
day period the Executive actually terminates her employment within two
(2) business days following such thirty (30) day period.

 

(E)                                  “POTENTIAL CHANGE IN CONTROL” SHALL MEAN
THE EARLIEST TO OCCUR OF ANY OF THE FOLLOWING EVENTS: (I)  THE COMPANY ENTERS
INTO AN AGREEMENT OR LETTER OF INTENT (OR SIMILAR DOCUMENT), THE CONSUMMATION OF
WHICH WOULD CONSTITUTE A CHANGE IN CONTROL; (II) ANY PERSON OR ENTITY PUBLICLY
ANNOUNCES AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS WHICH, IF
CONSUMMATED, WOULD CONSTITUTE A CHANGE IN CONTROL; OR (III) ANY OTHER EVENT
OCCURS WHICH IS DEEMED TO BE A POTENTIAL CHANGE IN CONTROL BY THE BOARD AND THE
BOARD ADOPTS A RESOLUTION TO THE EFFECT THAT A POTENTIAL CHANGE IN CONTROL HAS
OCCURRED.

 

20

--------------------------------------------------------------------------------

 

14.                                 Interpretation of Restrictive Covenant;
Severability.   In the event that any provision of Section 7, 8 or 9 above shall
be determined to be invalid or unenforceable, in whole or in part, for any
reason, the remaining provisions of the applicable Section shall remain in full
force and effect to the fullest extent permitted by law and any such invalid or
unenforceable provision shall be reformed, to the extent permitted by law, so as
to give it legal effect to the fullest extent permitted by law.

 

15.                                 Successors and Assigns.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns, and, in the case of the Executive, her heirs and legal
representatives.  No rights or obligations of the Company under this Agreement
may be assigned or transferred by the Company without the Executive’s prior
written consent, except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law.  The Company further
agrees that, in the event of any disposition of its business and assets
described in the preceding sentence, it shall cause such assignee or transferee
expressly to assume the liabilities, obligations and duties of the Company
hereunder.  No rights or obligations of the Executive under this Agreement may
be assigned or transferred by the Executive, without the Company’s prior written
consent, other than her rights to compensation, benefits and other entitlements,
which may be transferred only by will or operation of law or by designating a
beneficiary in accordance with the rules of the applicable plans and programs of
the Company.

 

(b)                                 The Executive shall be entitled, to the
extent permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation, benefit or entitlement hereunder
following the Executive’s death by giving the Company written notice thereof. 
In the event of the Executive’s death or a judicial determination of her
incompetence, references in this Agreement to the Executive shall be deemed to
refer, where appropriate, to her legal representative, or, where appropriate, to
her beneficiary or beneficiaries.

 

16.                                 Number and Gender.  Where the context
requires, the singular shall include the plural, the plural shall include the
singular, and any gender shall include all other genders.

 

17.                                 Section Headings.  The headings of the
sections of this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

 

18.                                 Entire Agreement.  This Agreement (and the
Exhibits hereto) constitute the entire agreement of the parties with respect to
the subject matter hereof (and thereof) and shall supersede all prior
agreements, whether written or oral, with respect thereto.  In

 

21

--------------------------------------------------------------------------------


 

the event of any inconsistency between the terms of this Agreement and the terms
of any Company plan, policy, arrangement or agreement with the Executive, the
provisions most favorable to the Executive shall govern.

 

19.                                 Amendments and Waivers.  No provision in
this Agreement may be amended unless such amendment is agreed to in writing and
signed by the Executive and an authorized officer of the Company (other than the
Executive).  No waiver by either party of compliance by the other party of any
condition or provision contained in this Agreement to be performed by such other
party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time.  Any waiver must be in writing and
signed by the party to be charged.

 

20.                                 Survivorship.  Except as otherwise expressly
set forth in this Agreement, upon the expiration or termination of the Term, the
respective rights and obligations of the parties shall survive such expiration
or termination to the extent necessary to carry out the intentions of the
parties as embodied in the rights (such as vested or accrued rights) and
obligations of the parties under this Agreement.  This Agreement shall continue
in effect until there are no further rights or obligations of the parties
outstanding hereunder and shall not be terminated by either party without the
express prior written consent of both parties.

 

21.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument.  This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.  Photographic, faxed or PDF copies of such signed counterparts
may be used in lieu of the originals for any purpose.

 

22.                                 Representations.

 

(a)                                  The Company represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement
(and the Exhibits hereto) by the Company has been fully and validly authorized
by all necessary corporate action, (ii) the officer signing this Agreement (and
the Exhibits hereto) on behalf of the Company is duly authorized to do so,
(iii) the execution, delivery and performance of this Agreement (and the
Exhibits hereto) does not violate any applicable law, regulation, order,
judgment or decree or any agreement, plan or corporate governance document to
which the Company or any of its subsidiaries is a party or by which it or such
subsidiary is bound and (iv) upon execution and delivery of this Agreement  (and
the Exhibits hereto) by the parties hereto, each shall be a valid, and binding
obligation of the Company enforceable against it in accordance with its
respective terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

(b)                                 The Executive represents and warrants to the
Company that she is under no contractual or other binding legal restriction
which would prohibit her from

 

22

--------------------------------------------------------------------------------


 

entering into and performing under this Agreement or, except for normal and
customary confidentiality provisions, that would limit the performance her
duties under this Agreement.

 

23.                                 Non-Exclusivity of Rights.  Nothing in the
Agreement shall prevent or limit the Executive’s continuing or future
participation in, or entitlements under, any benefit, bonus, incentive or other
plan or program of the Company for which Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreement with the Company.  In the event of any conflict between the
terms and conditions hereof and those of any plan, program or arrangement of the
Company in which the Executive participates, the terms and conditions more
favorable to the Executive shall prevail.

 

24.                                 Withholding Taxes.  The Company may withhold
from any amounts or benefits payable under this Agreement income taxes that are
required to be withheld pursuant to any applicable law or regulation.

 

25.                                 Internal Revenue Code Section 409A.  The
parties hereto intend that all payments and benefits to be made or provided to
the Executive hereunder and under any Plan (as defined in clause (f) below) will
be paid or provided in compliance with all applicable requirements of
Section 409A (as defined in clause (f) below), and the provisions of this
Agreement and of each Plan (to they extent they relate to the Executive’s
entitlements under such Plan) shall be construed and administered in accordance
with such intent. In furtherance of the foregoing, the provisions set forth
below shall apply notwithstanding any other provision in this Agreement, or
(where applicable) any provision in any Plan, to the contrary.

 

(a)                                  All payments to be made to the Executive
hereunder or under any Plan, to the extent they constitute a deferral of
compensation subject to the requirements of Section 409A (after taking into
account all exclusions applicable to such payments under Section 409A), shall be
made no later, and shall not be made any earlier, than at the time or times
specified herein or in any Plan for such payments to be made, except as
otherwise permitted or required under Section 409A.

 

(b)                                 The date of the Executive’s “separation from
service”, as defined in Section 409A (and as determined by applying the default
presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date
of her termination of employment for purposes of determining the time of payment
of any amount that becomes payable to the Executive hereunder and under any Plan
upon her termination of employment and that is properly treated as a deferral of
compensation subject to  Section 409A after taking into account all exclusions
applicable to such payment under Section 409A .

 

(c)                                  To the extent any payment or delivery
otherwise required to be made to the Executive hereunder or under any Plan on
account of  her separation from service is properly treated as a deferral of
compensation subject to Section 409A after taking into account all exclusions
applicable to such payment and delivery under Section 409A, and if the Executive
is a “specified employee” under Section 409A at the time of

 

23

--------------------------------------------------------------------------------


 

her separation from service, then such payment and delivery shall not be made
until the first business day after the earlier of (i) the expiration of six
months from the date of  the Executive’s separation from service, or (ii) the
date of her death (such first business day, the “Delayed Payment Date”). On the
Delayed Payment Date, there shall be paid or delivered to the Executive or, if
she has died, to her estate, in a single payment or delivery (as applicable) all
entitlements so delayed, and in the case of cash payments, in a single cash lump
sum, an amount equal to aggregate amount of all payments delayed pursuant to the
preceding sentence, plus interest thereon at the Delayed Payment Interest Rate
(as defined below) computed from the date on which each such delayed payment
otherwise would have been made to the Executive until the Delayed Payment Date. 
For purposes of the foregoing, the “Delayed Payment Interest Rate” shall mean
the national average annual rate of interest payable on jumbo six-month bank
certificates of deposit, as quoted in the business section of the most recently
published Sunday edition of The New York Times preceding the Executive’s Date of
Termination.

 

(d)                                 In the case of any amounts  payable to the
Executive under this Agreement, or under any Plan, that may be treated as
payable in the form of “a series of installment payments”, as defined in Treas.
Reg. §1.409A-2(b)(2)(iii), (A) the Executive’s right to receive such payments
shall be treated as a right to receive a series of separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2)(iii), and (B) to the extent any such
existing Plan does not already so provide, it is hereby amended to so provide,
with respect to amounts that may become payable to the Executive thereunder.

 

(e)                                  The Company agrees that at all times during
the Term, it will use its reasonable best efforts to  maintain each Plan in
documentary and operational compliance with all requirements under Section 409A,
in so far as such requirements are applicable to the payments or benefits to be
made or provided to the Executive under such Plan. The Company further agrees
that to the extent permitted under 409A, this Agreement, and the terms of any
Plan (to they extent they relate to the Executive’s entitlements under such
Plan) shall be modified, as reasonably requested by the Executive, to the extent
necessary to comply with all applicable requirements of, and to avoid the
imposition of any additional tax, interest and penalties under, Section 409A in
connection with, the benefits and payments to be provided or paid to the
Executive hereunder or under such Plan. Any such modification shall maintain the
original intent and economic benefit to the Executive of the applicable
provision of this Agreement or such Plan, to the maximum extent possible without
violating any applicable requirement of Section 409A. Any such modification to
the terms of any Plan may be made by means of a separate written agreement
between the Company and the Executive so as to limit the applicability of such
modification to just the payments or benefits to be provided to the Executive
under such Plan.

 

(f)                                    For purposes of the foregoing, the
following terms shall have the following meanings:

 

(1)                                  “Plan” shall mean any plan, program,
agreement (other than this Agreement, but including the Exhibits hereto) or
other arrangement maintained by the Company or any of its affiliates that is a
“nonqualified deferred compensation

 

24

--------------------------------------------------------------------------------


 

plan” within the meaning of Section 409A and under which any payments or
benefits are to be made or provided to the Executive, to the extent they
constitute a deferral of compensation subject to the requirements of
Section 409A after taking into account all exclusions applicable to such
payments under Section 409A.

 

(2)                                  “Section 409A” shall mean section 409A of
the Code, the regulations issued thereunder and all notices, rulings and other
guidance issued by the Internal Revenue Service interpreting same.

 

(g)                                 The Executive acknowledges and agrees that,
while this Agreement is intended to comply with Section 409A, any tax liability
incurred by the Executive under Section 409A is solely the responsibility of the
Executive provided that the Company complies with its obligations as set forth
herein.  The Company shall be deemed to have complied with its obligations for
purposes of this Section 25(g) if it has made a good faith attempt to comply
with Section 409A, and the Company shall be deemed to have acted in good faith
for such purpose if it reasonably relies upon the advice of tax counsel.

 

26.                                 Governing Law.  This Agreement shall be
governed, construed, performed and enforced in accordance with the laws of the
State of Delaware, without reference to principles of conflict of laws.

 

27.                                 Notices.  Any notice, consent, demand,
request, or other communication given to a party in connection with this
Agreement shall be in writing and shall be deemed to have been given to such
party (a) when delivered personally to such party, (b) three (3) business days
after being sent by prepaid certified or registered mail provided that a written
acknowledgment of receipt is obtained, or (c)  two (2) business days after being
sent by an internationally recognized overnight courier, in any instance to the
address specified below for such party (or to such other address as such party
shall have specified by ten (10) days’ advance notice given in accordance with
this Section 27).

 

If to the Company:

 

500 Plaza Drive

Secaucus, New Jersey 07094

Attention of Both:

Chief Financial Officer and

Director of Human Resources

If to the Executive:

 

The address of her principal residence as it appears in the Company’s records,
with a copy to her (during the Term) at her office in Secaucus, New Jersey or
such other location to which such office may have been relocated.

If to the estate or a beneficiary of the Executive:

 

The address most recently specified by the Executive, or her estate or
beneficiary.

 

[Signature Page Follows]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

/s/ Jane T. Elfers

 

Jane T. Elfers

 

 

 

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

/s/ Norman L. Matthews

 

By:

Norman L. Matthews

 

Its:

Chairman of the Board

 

26

--------------------------------------------------------------------------------


 

Exhibit A

 

DEFERRED STOCK AWARD AGREEMENT

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

This Deferred Stock Award Agreement (the “Agreement”) is entered into on the 4th
day of January 2010 (the “Award Date”) by and between The Children’s Place
Retail Stores, Inc., a Delaware corporation (the “Company”), and Jane T. Elfers
(the “Awardee”).

 

WHEREAS, the Company has retained Awardee as its President and Chief Executive
Officer pursuant to the Employment Agreement dated as of the date hereof between
the Company and the Awardee (the “Employment Agreement”); and

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee an award of Deferred Stock with respect to the Company’s
common stock, par value $.10 per share (the “Common Stock”) pursuant to
Section 15 of the Amended and Restated 2005 Equity Incentive Plan of The
Children’s Place Retail Stores, Inc. (the “Plan”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.                                       Award.  Subject to Sections 2 and 3
hereof, the Company shall issue and deliver to the Awardee
(i)               (1) shares of Common Stock on or within 10 days after the
first anniversary of the Award Date (the “First Vesting Date”),
(ii)               (2) shares of Common Stock on or within 10 days after the
second anniversary of the Award Date (the “Second Vesting Date”), and
(ii)               (3) shares of Common Stock within 10 days following the third
anniversary of the Award Date (the “Third Vesting Date”); provided, however,
that, except as provided Sections 2 and 3 hereof, the shares of Common Stock
deliverable in accordance with the foregoing following each of the First Vesting
Date, the Second Vesting Date and the Third Vesting Date, respectively, shall
not be so delivered unless the Awardee is in the employ of the Company or a
Subsidiary on such respective First Vesting Date, Second Vesting Date and Third

 

--------------------------------------------------------------------------------

(1)                                                                                 
Number to be calculated by dividing $3 million by the closing price of the
Company’s common stock on the Award Date, divided by three.

(2)                                                                                 
Same number as calculated in footnote 1.

(3)                                                                                 
Same number as calculated in footnote 1.

 

--------------------------------------------------------------------------------


 

Vesting Date.  The total number of shares of Common Stock that may be earned if
Awardee remains employed by the Company or a Subsidiary through the Third
Vesting Date is                  shares (the “Deferred Shares”).  Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
as set forth in the Plan.

 

2.                                       Accelerated Vesting in the Event of
Termination Due to Death, Disability, Termination Without Cause or Resignation
Due to Good Reason.  In the event that the Awardee’s employment with the Company
terminates in accordance with Sections 5(b), 5(c) or 5(d) of the Employment
Agreement, or under the circumstances set forth in Section 6(d)(iii) of the
Employment Agreement, all of the Deferred Shares, to the extent not previously
issued and delivered, shall be issued and delivered to Awardee (or Awardee’s
estate, in the event of Awardee’s death) within 10 days after Awardee’s Date of
Termination (as defined in the Employment Agreement).

 

3.                                       Accelerated Vesting in the Event of a
Change in Control. In the event that a “Change in Control” (as defined in the
Employment Agreement) occurs before the Awardee’s employment with the Company
terminates, all of the Deferred Shares, to the extent not previously issued and
delivered, shall be issued and delivered to Awardee immediately prior to such
Change in Control.

 

4.                                       Transfer Restrictions.  Prior to
delivery of any Common Stock with respect to the Deferred Shares, the Awardee
shall not be deemed to have any ownership or shareholder rights (including
without limitation dividend and voting rights) with respect to such shares, nor
may the Awardee sell, assign, pledge or otherwise transfer (voluntarily or
involuntarily) any of the Deferred Shares prior to delivery thereof.

 

5.                                       Adjustment of Shares.  Notwithstanding
anything contained herein to the contrary, in the event of any change in Common
Stock resulting from a corporate transaction including, but not limited to, a
subdivision or consolidation, reorganization, recapitalization, merger, share
split, reverse share split, share distribution, combination of shares or the
payment of a share dividend, the Deferred Shares shall be treated in the same
manner in any such transaction as other Common Stock.

 

6.                                       Government Regulations. 
Notwithstanding anything contained herein to the contrary, the Company’s
obligation to issue or deliver certificates evidencing the Deferred Shares shall
be subject to the terms of all applicable laws, rules and regulations and to
such approvals by any governmental agencies or national securities exchanges as
may be required; provided that the Company shall use commercially reasonable
best efforts to ensure that the terms of all applicable laws, rules and
regulations and approvals by any governmental agencies or national securities
exchanges as may be required are timely satisfied or obtained, as applicable.

 

7.                                       Transferable Shares.  All shares of
Common Stock delivered by the Company to the Awardee hereunder shall (i) not
contain any legends and (ii) shall be freely transferable (including in publicly
traded open market transactions) by the Awardee upon receipt.

 

2

--------------------------------------------------------------------------------


 

8.                                       Withholding Taxes.  The Company shall
have the right to withhold from amounts payable to the Awardee, as compensation
or otherwise, or alternatively, to require the Awardee to remit to the Company,
an amount sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, the Company shall provide for such
withholding through sale of the Deferred Shares through a broker or such other
arrangement as is reasonably acceptable to the Company.

 

9.                                       Awardee Representations.  The Awardee
has reviewed with her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement.  The Awardee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents, if any, made to the Awardee.  The Awardee
understands that the Awardee (and, subject to Section 8 above, not the Company)
shall be responsible for the Awardee’s own tax liability arising as a result of
the transactions contemplated by this Agreement.

 

10.                                 Employment.  Neither this Agreement nor any
action taken hereunder shall be construed as giving the Awardee any right of
continuing employment by the Company.

 

11.                                 Notices.  Notices or communications to be
made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

12.                                 Governing Law.  This Agreement shall be
construed under the laws of the State of Delaware, without regard to conflict of
laws principles.

 

13.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement.  Notwithstanding the
foregoing, this Agreement and the award made hereby shall be subject to the
terms of the Plan.  However, in the event of a conflict between this Agreement
and the terms of the Plan, the terms and conditions most favorable to the
Awardee shall control.  To the extent that there is any conflict between the
terms and provisions of this Agreement and/or the Employment Agreement and any
other agreement between the Awardee and the Company, the terms and provisions
most favorable to the Awardee shall control.

 

14.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and the Awardee and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives.  This Agreement is personal to the Awardee and may not be
assigned by the Awardee without the prior consent of the Company.  Any attempted
assignment in violation of this Section shall be null and void.

 

15.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Awardee.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

AWARDEE

 

 

 

 

 

 

 

Name:  Jane T. Elfers

 

Date:

 

 

4

--------------------------------------------------------------------------------

 

Exhibit B

 

PERFORMANCE STOCK AWARD AGREEMENT

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

This Performance Stock Award Agreement (the “Agreement”) is entered into on the
4th day of January 2010 (the “Award Date”) by and between The Children’s Place
Retail Stores, Inc., a Delaware corporation (the “Company”), and Jane T. Elfers
(the “Awardee”).

 

WHEREAS, the Company has retained Awardee as its President and Chief Executive
Officer pursuant to the Employment Agreement dated as of the date hereof between
the Company and the Awardee (the “Employment Agreement”); and

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee a performance stock award with respect to the Company’s common
stock, par value $.10 per share (the “Common Stock”) pursuant to the Amended and
Restated 2005 Equity Incentive Plan of The Children’s Place Retail Stores, Inc.
(the “Plan”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.                                       Award.  Subject to Sections 2, 3 and 4
hereof, the Company shall issue and deliver to the Awardee the number of shares
of Common Stock determined in accordance with Exhibit A (the “Performance
Shares”) within 10 days following a determination by the Board or an appropriate
committee thereof that the performance target(s) set forth on Exhibit A have
been achieved, but in no event later than March 15, 2012; provided that, subject
to Sections 2, 3 and 4 hereof, the Awardee is in the employ of the Company or a
Subsidiary on the last day of the Performance Period set forth in Exhibit A. 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings as set forth in the Plan.

 

2.                                       Termination of Employment Due to Death
or Disability.  If Awardee’s employment with the Company terminates before the
end of the Performance Period in accordance with Section 5(b) or 5(c) of the
Employment Agreement, the Awardee (or Awardee’s estate) shall, if the Target
Performance Goal set forth in Exhibit A is achieved, be entitled to the number
of Initial Performance Shares set forth in Exhibit A multiplied by a fraction,
the numerator of which is the number of days the Awardee was employed by the
Company during the Performance Period and the denominator of which is 365.  Such
Initial Performance Shares, if any, shall be issued and delivered to the Awardee
(or Awardee’s estate, as applicable) within 10 days following a determination by
the Board or an appropriate committee thereof that the performance target(s) set
forth on Exhibit A have been achieved, but in no event later than March 15,
2012.

 

--------------------------------------------------------------------------------


 

3.                                       Accelerated Vesting in the Event of
Termination Without Cause or Resignation Due to Good Reason.  In the event that
the Awardee’s employment with the Company terminates before the end of the
Performance Period pursuant to Section 5(d) the Employment Agreement or under
the circumstances set forth in Section 6(d)(iii) of the Employment Agreement,
the Awardee shall, if the Target Performance Goal set forth in Exhibit A is
achieved, be entitled to the number of Initial Performance Shares set forth in
Exhibit A).  Such Initial Performance Shares shall be issued and delivered to
the Awardee within 10 days following a determination by the Board or an
appropriate committee thereof that the performance target(s) set forth on
Exhibit A have been achieved, but in no event later than March 15, 2012;
provided, however, that if a “Change in Control” (as defined in the Employment
Agreement) occurs after a termination of the Awardee’s employment under the
circumstances set forth in Sections 5(d) or 6(d)(iii) of the Employment
Agreement but before such a determination has been made by the Board or an
appropriate committee thereof, then the Initial Performance Shares shall be
issued and delivered to Awardee immediately prior to such Change in Control.

 

4.                                       Acceleration of Initial Performance
Shares Upon a Change in Control.  In the event that a “Change in Control” (as
defined in the Employment Agreement) occurs prior to a determination by the
Board or an appropriate committee thereof as to whether the performance
target(s) set forth on Exhibit A have been achieved and Awardee is then employed
by the Company, the Awardee shall be entitled to receive the number of Initial
Performance Shares set forth in Exhibit A.  Such Initial Performance Shares
shall be issued and delivered to Awardee immediately prior to such Change in
Control.

 

5.                                       Transfer Restrictions.  Prior to
vesting of any Performance Shares, the Awardee shall not be deemed to have any
ownership or shareholder rights (including without limitation dividend and
voting rights) with respect to such shares, nor may the Awardee sell, assign,
pledge or otherwise transfer (voluntarily or involuntarily) any of the
Performance Shares prior to delivery thereof.

 

6.                                       Adjustment of Shares.  Notwithstanding
anything contained herein to the contrary, in the event of any change in Common
Stock resulting from a corporate transaction including, but not limited to, a
subdivision or consolidation, reorganization, recapitalization, merger, share
split, reverse share split, share distribution, combination of shares or the
payment of a share dividend, the Performance Shares shall be treated in the same
manner in any such transaction as other Common Stock.

 

7.                                       Government Regulations. 
Notwithstanding anything contained herein to the contrary, the Company’s
obligation to issue or deliver certificates evidencing the Performance Shares
shall be subject to the terms of all applicable laws, rules and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required; provided that the Company shall use commercially reasonable
best efforts to ensure that the terms of all applicable laws, rules and
regulations and approvals by any governmental agencies or national securities
exchanges as may be required are timely satisfied or obtained, as applicable.

 

2

--------------------------------------------------------------------------------


 

8.                                       Transferable Shares.  All shares of
Common Stock delivered by the Company to the Awardee hereunder shall (i) not
contain any legends and (ii) shall be freely transferable (including in publicly
traded open market transactions) by the Awardee upon receipt.

 

9.                                       Withholding Taxes.  The Company shall
have the right to withhold from amounts payable to the Awardee, as compensation
or otherwise, or alternatively, to require the Awardee to remit to the Company,
an amount sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, the Company shall provide for such
withholding through sale of the Performance Shares through a broker or such
other arrangement as is reasonably acceptable to the Company.

 

10.                                 Awardee Representations.  The Awardee has
reviewed with her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement.  The Awardee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents, if any, made to the Awardee.  The Awardee
understands that the Awardee (and, subject to Section 9 above, not the Company)
shall be responsible for the Awardee’s own tax liability arising as a result of
the transactions contemplated by this Agreement.

 

11.                                 Employment.  Neither this Agreement nor any
action taken hereunder shall be construed as giving the Awardee any right of
continuing employment by the Company.

 

12.                                 Notices.  Notices or communications to be
made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

13.                                 Governing Law.  This Agreement shall be
construed under the laws of the State of Delaware, without regard to conflict of
laws principles.

 

14.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement.  Notwithstanding the
foregoing, this Agreement and the award made hereby shall be subject to the
terms of the Plan.  However, in the event of a conflict between this Agreement
and the terms of the Plan, the terms and conditions most favorable to the
Awardee shall control.  To the extent that there is any conflict between the
terms and provisions of this Agreement and/or the Employment Agreement and any
other agreement between the Awardee and the Company, the terms and provisions
most favorable to the Awardee shall control.

 

3

--------------------------------------------------------------------------------


 

15.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and the Awardee and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives.  This Agreement is personal to the Awardee and may not be
assigned by the Awardee without the prior consent of the Company.  Any attempted
assignment in violation of this Section shall be null and void.

 

16.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Awardee.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

AWARDEE

 

 

 

 

 

 

 

Name:  Jane T. Elfers

 

Date:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.                                       (a).                              
Awardee’s Name:  Jane T. Elfers

 

(b).                              Award Date:  January 4, 2010

 

(c).                               Performance Period:  The Company’s fiscal
year ending January 31, 2011

 

(d).                              Performance Shares available to be earned
(“Initial Performance Shares”)(1):

 

(e)                                  Additional Performance Shares available to
be earned (“Additional Performance Shares”)(2):

 

(f).                                 Performance Requirements:

 

Subject to the terms and conditions set forth in the Performance Stock Award
Agreement, Awardee shall earn and receive the number of Performance Shares set
forth above if the Company’s “Operating Income” (as defined in the Employment
Agreement) for the Performance Period set forth above equals or exceeds the
“Target Operating Income” (as defined in the Employment Agreement) (the “Target
Performance Goal”) and Awardee shall earn and receive the number of Additional
Performance Shares set forth above if the Company’s Operating Income for the
Performance Period set forth above equals or exceeds 120% of the Target
Performance Goal.  The number of Performance Shares to be issued to Awardee
between the number of Performance Shares and the number of Additional
Performance Shares shall be determined on a straight line interpolated basis. 
The determination of whether the Target Performance Goal or the 120% of the
Target Performance Goal is achieved shall be made by the Board or an appropriate
committee thereof.

 

For clarity, “Target Operating Income” under the Employment Agreement means 110%
of “Operating Income” (as defined in the Employment Agreement) for the fiscal
year of the Company ending January 29, 2010.

 

 

(Initials)

 

Jane Elfers

 

 

 

 

(Initials)

 

Company Signatory

 

 

--------------------------------------------------------------------------------

(1)                                                                                 
Number to be calculated by dividing $2 million by the closing price of the
Company’s common stock on the Award Date.

 

(2)                                                                                 
Same number as calculated in footnote 1 above.

 

6

--------------------------------------------------------------------------------


 

Exhibit C

 

Release of Claims

 

RELEASE

 

WHEREAS, Jane T. Elfers (the “Executive”) and The Children’s Place Retail
Stores, Inc. (the “Company”) are parties to an Employment Agreement, dated as of
December     , 2009 (the “Employment Agreement”), which provided for the
Executive’s employment on the terms and conditions specified therein; and

 

WHEREAS, capitalized terms used in this Release and not defined herein shall
have the meanings ascribed to them in the Employment Agreement;

 

WHEREAS, Executive’s employment with the Company and the Employment Agreement
has been terminated [by the Executive for Good Reason ] [by the Company without
Cause (other than as a result of the Executive’s death or Disability)] [by the
Company as a result of Executive’s Disability] [as a result of the expiration of
the Term due to the Company’s issuance of a Non-Renewal Notice]

 

WHEREAS, this Release is the “Release” referred to in Section 6(g) of the
Employment Agreement; and

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration received or to be received in accordance with the terms of the
Employment Agreement, it is agreed as follows:

 

1.                                       Without prejudice to enforcement of the
covenants, promises and/or rights reserved herein, the Executive (on her own
behalf and on behalf of her heirs and legal representatives) hereby irrevocably
and unconditionally releases, acquits and forever discharges the Company, each
of its past, present, and future direct and indirect affiliated entities,
subsidiaries, related companies and divisions and each of their respective past,
present and future stockholders, trustees, members, partners, employee benefit
plans (and such plans’ fiduciaries, agents, administrators and insurers),
directors, officers employees, agents and attorney (individually and in their
official capacities), as well as any predecessors, future successors and assigns
or estates of any of the foregoing (collectively, “Releasees”), or any of them,
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, arising out of the Employment Agreement or the
termination of the Term thereunder or Executive’s employment by the Company or
the termination thereof, including, without limitation, under Title VII of the
Civil Rights Act of 1964, as amended, the Equal Pay Act, the Lilly Ledbetter
Fair Pay Act of 2009, the Federal Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, the Employee

 

7

--------------------------------------------------------------------------------


 

Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
and the Sarbanes-Oxley Act of 2002, that the Executive now has, or has ever had,
or ever will have, against each or any of the Releasees, by reason of any and
all acts, omissions, events, circumstances or facts existing or occurring up
through the date of the Executive’s execution and delivery hereof.  Anything to
the contrary notwithstanding, nothing herein shall release the Company or any
other Releasees from any claims or damages based on (i) any right the Executive
may have to enforce this Release or the provisions of the Employment Agreement
which survive a termination of employment, (ii) any right or claim that arises
after the date this Release is executed, (iii) any right the Executive may have
to vested or accrued benefits or entitlements under any applicable plan,
agreement, program, award, policy or arrangement of the Company, (iv) the
Executive’s right to indemnification and advancement of expenses in accordance
with applicable laws and/or the certificate of incorporation and by-laws of the
Company or Section 10 of the Employment Agreement, or any applicable insurance
policy or (v) any right the Executive may have to obtain contribution as
permitted by law in the event of entry of judgment against the Executive as a
result of any act or failure to act for which the Executive, on the one hand,
and the Company or any other Releasees, on the other hand, are jointly liable.

 

2.                                       Subject to Executive’s execution,
delivery within 21 days(1) of the date of delivery and non-revocation of this
Agreement, in accordance with Section [6(b)] [6(c)] [6(d)] [6(e)] of the
Employment Agreement the Company shall make the following payments and provide
the following benefits to Executive:

 

[Enumerate amounts and benefits set forth in the applicable subsection of
Section 6 of the Employment Agreement]

 

3.                                       The Executive understands that she has
been given a period of 21 days to review and consider this Release before
signing it pursuant to ADEA.  The Executive further understands that she may use
as much of this 21-day period as the Executive wishes prior to signing.

 

4.                                       The Executive acknowledges and
represents that she understands that she may revoke this Release within 7 days
of signing this Release.  Revocation can be made by delivering a written notice
of revocation to [                                                  ].  For this
revocation to be effective, written notice must be received no later than the
close of business on the seventh day after the Executive signs this Release.  If
the Executive revokes this Release, the Company shall have no obligations to the
Executive under Section 6 of the Employment Agreement.

 

--------------------------------------------------------------------------------

(1) Substitute 45 days for 21 days if applicable in accordance with the ADEA or
OWBPA.  Corresponding change to paragraph 3 to be made and applicable
schedule(s) of other terminated employees to be included if applicable.

 

8

--------------------------------------------------------------------------------


 

5.                                       The Executive represents and
acknowledges that in executing this Release she is not relying upon, and has not
relied upon, any representation or statement not set forth herein made by any of
the agents, representatives or attorneys of the Company with regard to the
subject matter of this Release.

 

6.                                       This Release shall not in any way be
construed as an admission by the Company or any of the Releasees that it or they
have acted wrongfully.

 

7.                                       Should any provision hereof be invalid
or otherwise unenforceable under any law, such provision affected will be
curtailed and limited to the extent necessary to bring it within the
requirements of law, and the remaining provisions of this Release will remain in
full force and effect and be fully valid and enforceable.

 

8.                                       The Executive represents and agrees
(a) that the Executive has, to the extent she desires, discussed all aspects of
this Release with her attorney, (b) that the Executive has carefully read and
fully understands all of the provisions of this Release, and (c) that the
Executive is voluntarily entering into this Release.

 

9.                                       This Release shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the conflict of laws principles thereof.

 

PLEASE READ CAREFULLY.  THIS RELEASE INCLUDES
A RELEASE OF CERTAIN KNOWN AND UNKNOWN CLAIMS.

 

This Release is executed as of the          day of                         ,
20    .

 

 

 

 

 

Jane T. Elfers

 

9

--------------------------------------------------------------------------------
